Title: From Thomas Jefferson to Joseph Bartlett, 9 February 1824
From: Jefferson, Thomas
To: Bartlett, Joseph


                        Sir
                        
                            Monticello
                            Feb. 9. 24.
                        
                    I recd some days since your favor of Jan. 7. and with it a copy of your Aphorisms for which accept my thanks.  the patronage you quote of the mr Adamses, Hancock & Gerry is a sufficient voucher that your course has been meritorious, and doubtless those  who have been witnesses of it will  take an interest in it’s being closed in comfort. the testimony of the Psalmist is  encoraging to the good. ‘I have been young, and now am old: yet never saw  I the righteous forsaken or his seed begging their bread.’ as you mention having published this volume in aid of your means of living, you must permit me to return the inclosed bill in compensn for the copy you have been so kind as to send me & to accept with it the assurance of my respect and best wishes for your well being.
                        Th:J.
                    